SULLIVAN, C. J.
Each of the above-entitled actions involves precisely the same question involved in the' case of State v. Wall, ante, p. 300, 109 Pac. 724, decided at this term of court, and it is stipulated by respective counsel that the decision of said cases should follow the decision in said Wall case. Upon the authority of the Wall ease the judgments of the district court in said cases are reversed and the causes remanded for further proceedings. Costs are awarded to the appellant.
Ailshie, J., concurs.